--------------------------------------------------------------------------------

Exhibit 10.40
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


LICENSE AGREEMENT


This Agreement is made as of the date of the signature of the last party to
execute this Agreement (“Effective Date”) between Integral Technologies, Inc., a
Nevada corporation, 805 West Orchard Street, #7 Bellingham, WA 98225, U.S.A.
("LICENSOR"),


AND


Hanwha L&C Corp. a South Korea corporation, Hanwha building Janggyo-dong 1
Jung-gu Seoul, South Korea ("LICENSEE"), hereinafter referred to individually as
the "Party" and collectively as the "Parties".


WHEREAS, LICENSEE develops, manufactures and supplies a variety of thermoplastic
and thermoset composites and components; and


WHEREAS, LICENSOR is a company that engages in the discovery, development, and
commercialization of electrically conductive hybrid plastics used primarily as
raw materials in the production of industrial, commercial and consumer products
and services worldwide.


NOW, THEREFORE, the Parties agree as follows:


ARTICLE 1            DEFINITIONS


In this Agreement, the following terms have the following meanings and the
singular shall incorporate the plural and vice versa:


1.1            “Affiliate” shall mean with respect to either Party any entity or
entities directly or indirectly (i) controlling or (ii) controlled by or (iii)
under common control by, one of the Parties. As used in this definition the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a party, whether
through ownership of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


1.2            “Agreement” means this license agreement signed by LICENSOR and
LICENSEE.


1.3            “Customer” means a company that manufactures or uses End
Products.


1.4            “End Product(s)” means part produced using a Product supplied by
LICENSEE or its Affiliates in accordance with the terms of this Agreement.


1.5            “Headquartered” means a company that is incorporated in South
Korea or whose primary place of business is in South Korea.


1.6            “Patent(s)” means any and all patents, described in Appendix 1 of
this Agreement, and any reissue, renewal or extension thereof, that relate to
moldable composite capsules and moulding parts and the method of manufacturing
moldable composite capsules and moulding parts and are owned or controlled now,
or hereafter during the Term, by LICENSOR and any improvements thereto which are
the subject of a patent application owned or hereafter controlled now, or
hereafter during the Term, by LICENSOR.


1.7            “Product” means moldable composite capsule made with nickel
plated carbon fiber, stainless steel fiber or other conductive materials and
thermoplastic resin based material, and made using LICENSOR’s Technology or
Patents.


1.8            “Royalty Fees” means the payments to be paid by LICENSEE
according to the provisions of Article 7.


1.9            “Selling Price” means the sale price of the Product sold by
LICENSEE or its Affiliates to the Customer without all selling taxes.
2

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


1.10          “Technology” means the technology which is owned by LICENSOR and
is used to develop, manufacture, sell, use or mould Product, including but not
limited to the know-how as described in Appendix 2 of this Agreement.


1.11          “Territory” means South Korea, China, Japan and Taiwan.


1.12          “Term” shall have the meaning set forth in Section 3.1.


ARTICLE 2            PURPOSE


The purpose of this Agreement is to set forth the terms and conditions under
which LICENSOR authorizes LICENSEE to manufacture and sell Product to the
Customer.


ARTICLE 3            TERM AND TERMINATION


3.1            Unless terminated earlier as provided herein, this Agreement
shall continue in full force and effect for an initial period of ten (10) years
from its Effective Date and shall be renewed for one (1) year periods thereafter
by tacit renewal unless terminated by either Party by a prior written notice
sent to the other three (3) months before the expiration of the initial term or
renewal period (“Term”).


3.2            LICENSOR may elect to terminate this Agreement upon sixty (60)
days prior written notice to LICENSEE if:


3.2.1            LICENSEE becomes bankrupt, insolvent, or its business is placed
in the hands of a receiver, assignee, or trustee in bankruptcy;


3.2.2            LICENSEE files for dissolution of its corporate structure;


3.2.3            LICENSEE challenges the validity or enforceability of any of
the Patents;
3

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


3.2.4            LICENSEE fails to establish manufacturing lines to produce
Product in South Korea within twenty-four (24) months of the Effective Date; or


3.2.5            LICENSEE fails to maintain capacity to meet demand for the
Product.


3.3            LICENSEE may elect to terminate this Agreement upon sixty (60)
days prior written notice to LICENSOR if:


3.3.1            LICENSOR becomes bankrupt, insolvent, or its business is placed
in the hands of a receiver, assignee, or trustee in bankruptcy; or


3.3.2            LICENSOR files for dissolution of its corporate structure.


3.4            In the event of an alleged material breach by either Party of any
of the terms of this Agreement, the Party suffering such breach shall give
notice to the other, in writing, thereof, specifying the type and circumstances
pertaining to such breach in form sufficient to enable opportunity for
correction thereof by the Party allegedly in breach. If such breach shall not
have been remedied during a thirty (30) day period immediately following the
receipt of such notice, the Party giving such notice shall have the right to
notify the other in writing of its decision to terminate this Agreement. In the
event that the breach is remedied within such thirty (30) day period, this
Agreement shall continue in full force and affect the same as if no notice had
been given. Waiver by any Party of its right to terminate because of any one
breach shall not constitute a waiver of any subsequent breach of the same or of
a different nature. No termination of this Agreement by expiration or otherwise
shall relieve or release any Party from any of its obligations hereunder with
respect to obligations due or acts committed under this Agreement.


3.5            Immediately upon expiration or termination of this Agreement for
any reason:
4

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


3.5.1            LICENSEE shall cease all use of or practice of the Technology
and Patents and LICENSOR may purchase from LICENSEE any Product manufactured
prior to such expiration or termination. If LICENSOR does not purchase such
Product, LICENSEE may sell such Product to Customers in South Korea at the
prevailing market price, until Licensee sells all of such Product.


3.5.2            LICENSEE shall pay to LICENSOR the unpaid balance of any
Royalty Fees, which shall be due through the expiration or termination date and
including any Royalty Fees due to sales pursuant to Section 3.5.1, in accordance
with the provisions of Article 7.


3.5.3            The Parties will return to the other Party or destroy all
Confidential Information received from such Party pursuant to this Agreement,
including all copies or summaries of such Confidential Information; provided,
that the receiving Party may retain a reasonable number of copies of such
Confidential Information for archival purposes and for the purposes of
satisfying any applicable legal or regulatory record retention requirements.


3.6            The provisions of Sections 3.5, 5.2, 5.4 and Articles 7, 11, 12
and 13 shall survive expiration or termination of this Agreement.


ARTICLE 4            GRANT OF LICENSE


4.1           For the Term of this Agreement, LICENSOR grants to LICENSEE and
its Affiliates, an exclusive, non-transferable, nonsublicensable, license to use
the Technology furnished to LICENSEE under this Agreement for LICENSEE to
manufacture Product in South Korea and to sell and distribute Product to
Customers in South Korea.


4.2            Except as provided in Section 4.5, for the Term of this
Agreement, LICENSOR grants LICENSEE and its Affiliates, a non-exclusive,
non-transferable, nonsublicensable, license to use the Technology furnished to
LICENSEE under this Agreement for LICENSEE to sell and distribute Product to
Customers in China, Japan and Taiwan, provided the Product is made by LICENSEE
or its Affiliates in South Korea.
5

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


4.3            Except as provided in Section 4.5, for the Term of this
Agreement, LICENSOR grants LICENSEE and its Affiliates permission to sell
Product outside of South Korea for LICENSEE’s Customers Headquartered in South
Korea based on orders for Product originating in South Korea.


4.4            For the Term of this Agreement, LICENSOR agrees that LICENSOR
will not grant to a third party an exclusive license under the Technology to
manufacture, sell and distribute Product in China.


4.5            If LICENSOR grants another party an exclusive license to use the
Technology or Patents for Japan or Taiwan, to the extent reasonably necessary to
grant such license, LICENSOR may terminate the licenses granted in Sections 4.2
and 4.3 by giving LICENSEE sixty (60) days prior written notice thereof. In the
event of such termination, LICENSEE shall retain the license for the Term of
this Agreement to deliver the types of Product existing at the time of such
termination to LICENSEE’s Customers. However, LICENSEE’s license shall not
extend to new Customers or new types of Products.


4.6            LICENSOR shall have the right to sell and distribute Product in
South Korea provided Product is made by LICENSEE. LICENSOR and LICENSEE agree to
negotiate a manufacturing agreement under which LICENSEE will manufacture
Product in South Korea and sell Product to LICENSOR on terms and conditions
reasonably acceptable to LICENSOR and LICENSEE, on a non-exclusive basis in and
outside of the Territory.


4.7            LICENSOR agrees not to assert any claims under the patents listed
in Appendix 3 against LICENSEE, LICENSEE’s Affiliate or a Customer of LICENSEE
for making or using an End Product.
6

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


4.8            LICENSOR and LICENSEE will use commercially reasonable efforts to
utilize a common global supplier system for material, for use in Product that
meet reasonable pricing and quality standards.


ARTICLE 5            INFORMATION


5.1            LICENSOR agrees to furnish to LICENSEE, within sixty (60) days of
the Effective Date of this Agreement, the Technology identified in Appendix 2,
attached hereto and made a part hereof.


5.2            LICENSEE agrees to use reasonable efforts, but no less than the
efforts it uses to protect its own information of similar sensitivity, to
maintain all Technology furnished hereunder and marked “Confidential” or
“Proprietary” secret and confidential (“Confidential Information”) for as long
as LICENSOR maintains such Technology confidential. Any Technology first
disclosed hereunder orally shall be reduced to writing, marked “Confidential” or
“Proprietary” and transmitted to LICENSEE within thirty (30) days of the oral
disclosure or it will not be subject to the obligations of this Section 5.2.


5.3            Nothing in this Agreement shall apply to any information (whether
LICENSEE or LICENSOR):


5.3.1            Which is now generally known or readily available to the trade
or public or which becomes so known or readily available without the fault of
the receiving Party;


5.3.2            Which is known or possessed by the receiving Party without
restriction as to disclosure or use prior to its receipt hereunder;


5.3.3            Which is disclosed in any issued patent, publication, or other
source from and after the time it becomes generally available to the public; or
7

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


5.3.4            Which is disclosed pursuant to governmental, regulatory or
judicial order; provided, however, that the receiving Party shall have first
given the disclosing Party written notice thereof and provided reasonable
opportunity to seek a protective order.


5.4            In order to facilitate compliance with regulations of the United
States Government concerning the export of technical information, the Parties
agree that any technical information not in the public domain (whether written
or otherwise) first received hereunder from the other, will not, without the
prior written permission of the disclosing Party, knowingly be transmitted by
the receiving Party, directly or indirectly, in violation of the United States
Government regulations, as issued from time to time relating to the exportation
of technical data.


5.5            If LICENSEE requests technical assistance from LICENSOR, LICENSOR
shall provide LICENSEE technical assistance. If LICENSEE requests LICENSOR’s
employees to travel for the purpose of technical consultation related to
Technology, LICENSEE shall pay to LICENSOR [*] United States Dollars ($[*]) per
day per person.


5.6            LICENSEE will be responsible for the reasonable travel and living
expenses associated with the assistance provided in Section 5.5.


ARTICLE 6            INITIAL PAYMENT


LICENSEE shall pay LICENSOR an initial payment of [*]United States Dollars
($[*]) payable as follows:


a. $[*]no later than fifteen (15) business days after execution of this
Agreement; and


b. $[*] no later than [*] ([*]) year after execution of this Agreement.


_________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
8

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


ARTICLE 7            ROYALTY FEES


7.1            LICENSEE shall not be responsible for paying Royalty Fees (a)
after [*] years from the date when annual Royalty Fees reach $[*], or (b) when
the Patents in Appendix 1 expire or are annulled. LICENSEE agrees to pay to
LICENSOR [*]percent ([*]%) of the Selling Price of all Product sold by or for
LICENSEE or its Affiliates to a Customer under this Agreement. In the event that
Product is used to make an End Product by LICENSEE or LICENSEE’s Affiliate, the
Royalty Fee is imposed only on the Product, not on the End Product. The Selling
Price of the Product that is (a) transferred by LICENSEE or its Affiliates
without generating a Selling Price; or (b) used to make End Products by LICENSEE
or its Affiliates is the average price that the same or similar Product is sold
at to Customers by LICENSEE during the period of Section 7.5. If such average
price is not available, a commercially reasonable price will apply.


7.2            All payments will be made in U.S. dollars. Payments due on
Selling Price in the currency of countries foreign to the U.S. shall be
calculated in U.S. dollars after the amount of the Selling Price in foreign
currency has been converted into U.S. dollars using the applicable foreign
exchange rate listed in the Wall Street Journal for the last day of the calendar
quarter. Unless otherwise directed by LICENSOR, all payments made hereunder by
LICENSEE shall be made by wire transfer to


Key Bank
1221 North State Street
Bellingham, WA 98225
ABA number:
Account number:
Swift Code:


in immediately available United States funds.


7.3            Under this Agreement, Product shall be considered sold or
otherwise transferred when LICENSEE invoices a Customer.


_________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
9

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


7.4            LICENSEE shall keep full, true and accurate books of account
containing all particulars which may be necessary for the purpose of determining
the amount payable to LICENSOR under this Agreement. Said books and the
supporting data shall be open at all reasonable times, for three (3) years
following the end of the calendar year to which they pertain, to an inspection,
on a confidential basis, by an independent certified public accountant retained
by LICENSOR, at LICENSOR’s expense, and reasonably acceptable to LICENSEE, for
the purposes of verifying LICENSEE’s payments, or LICENSEE’s compliance in other
respects with this Agreement. A copy of the report of the independent certified
public accountant shall be given to LICENSEE. Should such inspection and
resulting report indicate an underpayment by LICENSEE, then LICENSEE shall
immediately pay such amount to LICENSOR with interest at five (5) points above
prime rate as published by The Wall Street Journal at the time of the
inspection, and should such underpayment be in excess of ten (10%) percent
LICENSEE shall also bear all costs of the audit.


7.5            LICENSEE, within sixty (60) days following the end of each six
month period ending on June 30 and December 31 of each year, shall deliver to
LICENSOR a true and accurate report, certified by an officer of LICENSEE, giving
such particulars of the business conducted by LICENSEE hereunder as are
pertinent to an accounting for royalties under this Agreement. These shall
include at least the following:


7.5.1            the weight and type of Product sold by LICENSEE and the Selling
Price for each; and


7.5.2            total Selling Price and total royalties due.


Concurrently with the delivery of each such report, LICENSEE shall pay to
LICENSOR the amount due for the period covered by such report. If no payments
are due, it shall be so reported. With the first report so made, LICENSEE shall
report and pay over to LICENSOR all amounts due under this Agreement from the
Effective Date.
10

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


7.6            All taxes imposed on the Royalty Fees in South Korea shall be
paid by LICENSEE and all other taxes imposed on the Royalty Fees in the United
States shall be paid by LICENSOR.


7.7            All taxes and bank commissions related to such bank transfer in
South Korea shall be paid by LICENSEE and all other taxes and bank commissions
related to such bank transfer in the United States shall be paid by LICENSOR.


ARTICLE 8            PATENT PROSECUTION


8.1            LICENSOR shall be responsible for carrying out all of the
following actions in the countries of the Territory which LICENSOR selects for
patent coverage and in which LICENSEE requests LICENSOR to obtain patent
coverage, unless LICENSOR declines to obtain such coverage, in which case
LICENSEE, in the name of LICENSOR, may carry out one or more of the following
actions:


8.1.1            to seek or continue to seek or maintain patent protection in
any country in the Territory on the Technology and Product;


8.1.2            to file for, procure and maintain patents in any country in the
Territory on the Technology and Product; and


8.1.3            to seek or continue to seek or maintain protection in the
Territory of other proprietary rights relating to the Technology and Product.


8.2            If LICENSOR elects not to seek or continue to seek or maintain
patent protection on the Technology or the Product in any country in the
Territory, LICENSEE shall have the right, after receiving notice thereof from
LICENSOR, to file, procure and maintain on behalf of LICENSOR, at LICENSEE’s
expense, in such country or countries patents on the Technology or such Product.
LICENSOR agrees to advise LICENSEE of all decisions taken related to patent
protection in the Territory in a timely manner and to undertake any actions,
make available any inventors and execute any documents necessary to file,
procure and maintain on behalf of LICENSOR in such country or countries patents
in the Territory on the Technology or Product.
11

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


8.3            Copies of all substantive communication to the patent offices in
the Territory regarding applications or patents on the Technology sent or
received by LICENSOR or LICENSEE, as the case may be, shall be provided to the
other Party promptly after the sending or receipt thereof; and insofar as
possible, copies of proposed substantive communications to such patent office
shall be provided to such other Party in sufficient time before the due date in
order to enable such other Party an opportunity to comment on the content
thereof.


8.4            Any action undertaken in connection with this Article 8 by
LICENSEE shall be carried out pursuant to the instructions provided by LICENSOR.


ARTICLE 9            PROTECTION OF PROPERTY RIGHTS


9.1            LICENSEE agrees that it has not acquired, shall not acquire
hereby, and shall not assert or pursue any right, title or interest to the
Technology, and Patents from LICENSOR except as expressly licensed or otherwise
conveyed hereunder.


9.2            LICENSEE shall notify LICENSOR immediately of all claims that
LICENSEE’s use of the Technology or Patents infringe the intellectual property
of rights of any other person or entity. LICENSEE shall also notify LICENSOR
immediately of any and all instances about which it knows which might constitute
an infringement or improper use of any of the Technology or Patents, and shall
cooperate with LICENSOR, at LICENSOR’s expense and pursuant to LICENSOR’s
direction and control, to prevent such infringement or use.
12

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


9.3            LICENSEE shall not use the Technology or Patents except as
expressly authorized by this Agreement.


9.4            In any event that LICENSOR is unwilling to prosecute a patent
infringer, in South Korea, LICENSEE shall have the right to seek redress on its
own, at its expense, and to retain the entire amount of any award granted. In
such event, LICENSOR shall cooperate with LICENSEE, at LICENSEE’s expense and
pursuant to LICENSEE’s direction and control, in the prosecution of such
infringer. It is agreed by the Parties that LICENSOR shall not be obliged to
undertake any action to prosecute infringers.


ARTICLE 10          WARRANTY


10.1          LICENSEE represents, warrants and covenants to LICENSOR as
follows:


10.1.1          LICENSEE is a corporation duly organized, validly existing and
in good standing under the laws of South Korea. LICENSEE has all necessary power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.


10.1.2          The execution, delivery and performance by LICENSEE of this
Agreement and the consummation of the transaction contemplated hereby has been
duly and validly authorized by all requisite corporate action, and no other
corporate act or proceeding on the part of LICENSEE is necessary to authorize
the execution, delivery and performance of this Agreement and the consummation
of the transaction contemplated hereby.


10.1.3          LICENSEE is not subject to nor obligated under its certificate
of formation or bylaws, any applicable law, rule or regulation of any
governmental authority, or any agreement, instrument, license or permit, or
subject to any order, writ, injunction or decree, which would be breached or
violated by its execution, delivery or performance of this Agreement.
13

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


10.1.4          LICENSEE’s execution and delivery of this Agreement and
performance of its obligations hereunder, including the obligation of payments
hereunder, do not and will not conflict with, violate, or result in any default
under any agreement, instrument or other contract to which LICENSEE is a party
or by which it is bound.


10.1.5          There are no claims, actions, suits, or other proceedings
pending, or to the knowledge of LICENSEE threatened, which, if adversely
determined, would adversely affect the ability of LICENSEE to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.


10.1.6          LICENSEE shall at all material times comply with all applicable
laws and regulations relating to the manufacture, sale and distribution of
Product.


10.2          LICENSOR represents, warrants and covenants to LICENSEE as
follows:


10.2.1          LICENSOR is a corporation duly organized, validly existing and
in good standing under the laws of Nevada. LICENSOR has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.


10.2.2            The execution, delivery and performance by LICENSOR of this
Agreement and the consummation of the transaction contemplated hereby has been
duly and validly authorized by all requisite company action, and no other
company act or proceeding on the part of LICENSOR is necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby.


10.2.3            LICENSOR is not subject to nor obligated under its certificate
of formation or bylaws, any applicable law, rule or regulation of any
governmental authority, or any agreement, instrument, license or permit, or
subject to any order, writ, injunction or decree, which would be breached or
violated by its execution, delivery or performance of this Agreement.
14

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


10.2.4          LICENSOR’s execution and delivery of this Agreement and
performance of its obligations hereunder, do not and will not conflict with,
violate, or result in any default under any agreement, instrument or other
contract to which LICENSOR is a party or by which it is bound.


10.2.5          There are no claims, actions, suits, or other proceedings
pending, or to the knowledge of LICENSOR threatened, which, if adversely
determined, would adversely affect the ability of LICENSOR to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.


10.2.6          LICENSOR is the sole owner of the patents and patent
applications listed in Appendix 1 free and clear of all liens.


10.2.7          LICENSOR is the sole owner of the Technology free and clear of
all liens.


10.2.8          Except for the Patents listed in Appendix 1 and 3, LICENSOR does
not own or control any other patents that would be necessary to manufacture and
sell the Product.


ARTICLE 11          INDEMNIFICATION


11.1          LICENSEE shall indemnify, defend and hold LICENSOR and its
Affiliates, as well as their respective officers, directors, agents, employees,
successors and assigns, harmless from and against any and all claims, suits,
damages, liabilities, costs and expenses including, but not limited to, court
costs and reasonable attorneys fees, arising out of, based on or in any other
manner related to breach of this Agreement by LICENSEE.
15

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


11.2          LICENSOR shall indemnify, defend and hold LICENSEE and its
Affiliates, as well as their respective officers, directors, agents, employees,
successors and assigns, harmless from and against any and all claims, suits,
damages, liabilities, costs and expenses including, but not limited to, court
costs and reasonable attorneys fees, arising out of, based on or in any other
manner related to (a) breach of this Agreement by LICENSOR, (b) infringement of
a third party’s intellectual property rights by reason of LICENSEE’s
manufacturing or selling Product using the Technology as suggested by LICENSOR
pursuant to this Agreement, or (c) any act or omission of LICENSOR related to
prosecution and maintenance in the Territories.


ARTICLE 12          LIMIT OF LIABILITY


12.1          Under no circumstances shall either party be liable under any
theory of recovery, whether based in contract, in tort (including negligence and
strict liability), under warranty, or otherwise, for any indirect, special,
incidental or consequential loss or damage whatsoever, including but not limited
to damage to or loss of property or equipment; loss of profits or revenue; or
increased costs of any kind.


12.2          Under no circumstances shall the total aggregate liability of
LICENSOR, under any theory of recovery, whether based in contract, in tort
(including negligence and strict liability), under warranty, or otherwise,
exceed [*] thousand ($[*]) dollars.


ARTICLE 13          GENERAL


13.1          The Parties are each independent businesses and neither is nor
shall it act as the representative or agent of the other for any purpose. No
Party shall have the right or authority to assume, create or incur any liability
or obligation of any kind, express or implied, against, in the name of, or on
behalf of the other Party.


_________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
16

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


13.2          No Party shall be deemed in breach of this Agreement by reason of
failure of or delay in performance of any obligation due to war, insurrection,
civil disorder, fire, storm or natural calamity, governmental order, law or
decree, or other act of force majeure or cause beyond its reasonable control,
provided that the Party whose performance is inhibited thereby shall use all
reasonable efforts to overcome the effect of said force majeure.


13.3          All notices required or contemplated by this Agreement shall be
written, in English, and shall be deemed delivered if sent postage prepaid,
certified or registered mail, to the address indicated below or to such other
address as a Party may notify the other Party. All notices shall also be sent by
facsimile to the number indicated, but the sending or attempted sending of a
facsimile communication shall not constitute effective notice.



If to LICENSOR: Integral Technologies, Inc.

Attention: President
805 West Orchard Street, #7 Bellingham, WA 98225
Telephone: +1.360.752.1982 Ext. 1
Fax: +1.360.752.1983



If to LICENSEE: Hanwha L&C Corp.

Attention: President
Hanwha building Janggyo-dong 1 Jung-gu Seoul, South Korea
Telephone: +82.2.729.2220
Fax: +82.2.729.2095


13.4          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, United States, without regard to its
conflicts of law principles.


13.5          The Parties hereto shall use commercially reasonable efforts to
resolve by mutual agreement any disputes, controversies or differences which may
arise from, under, out of or in connection with this Agreement. Any and all
disputes or claims between the Parties arising out of or related to this
Agreement which cannot be resolved through discussions shall be finally settled
through arbitration in New York, NY by three arbitrators under the American
Arbitration Association commercial arbitration rules (“Rules”). The arbitration
shall be conducted in English. Each Party shall nominate one arbitrator within
fifteen (15) days after such dispute is submitted to arbitration. The third
arbitrator shall be chosen by the two arbitrators nominated by the Parties. If
the two arbitrators cannot agree on the nomination of the third arbitrator, then
such arbitrator shall be appointed in accordance with the Rules. The costs of
the arbitration, and which Party will bear all or part of the costs and expenses
(including reasonable attorneys’ fees and costs) will be decided by the
arbitrators. The award of the arbitrators shall be final and binding. The award
of the arbitrators shall be enforceable by, and judgment on the award may be
entered by, any court having jurisdiction of the Party against which the award
has been rendered or where assets of such Party can be located.
17

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


13.6          This Agreement constitutes the entire agreement of the Parties
with respect to its subject matter, all prior negotiations, representations,
statements and agreements being merged herein. It may not be modified or amended
except by a written document making reference to this Agreement, signed by both
Parties.


13.7          In the event that any provision of this Agreement is deemed as a
matter of law to be unenforceable or null and void, such unenforceable or void
portion of such provision shall be deemed severable from this Agreement and the
remainder of this Agreement shall continue in full force and effect.


13.8          This Agreement and the rights and obligations of the Parties under
this Agreement may not be assigned or transferred without the express written
consent of the Parties which consent shall not be unreasonably withheld or
delayed.
18

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


13.9          Unless required by law, the Parties agree that no information
concerning this Agreement shall be released for publication, advertising or any
other purpose without the other Party’s prior written consent.


13.10        Where remedies for breach of contract are provided herein, those
remedies are in addition to all other available remedies in this Agreement, at
law or in equity, unless otherwise expressly provided herein. Where no specific
remedy for a breach of contract is specified, the non-breaching Party shall be
entitled to pursue all available remedies in this Agreement, at law or in
equity.


13.11        This Agreement may be executed in multiple counterparts, each of
which shall be an original as against the Party who signed it and all of which
shall constitute one and the same document.


Signed below by the duly authorized representatives of each Party.


Integral Technologies, Inc.
Hanwha L&C Corp.
 
 
By: /s/ Douglas Bathauer
By: /s/ Chang Bum Kim
Name: Douglas Bathauer
Name: Chang Bum Kim
Title: Chief Executive Officer
Title: President
Date: June 19, 2013
Date: June19, 2013

19

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


APPENDIX 1
PATENT DESCRIPTION


US Patent Number 7,223,469, Issued May 29, 2007:


Electriplast Moldable Composite Capsule


Abstract: Moldable capsules of a conductive loaded resin-based material are
created. The moldable capsules include a conductive element core radially
surrounded by a resin-based material. The conductive loaded resin-based material
includes micron conductive powder(s), conductive fiber(s), or a combination of
conductive powder and conductive fibers in a base resin host. The conductive
element core includes between about 20% and about 50% of the total weight of the
moldable capsule in one embodiment, between about 20% and about 40% in another
embodiment, between about 25% and about 35% in another embodiment, and about 30%
in another embodiment. The micron conductive powders are formed from non-metals,
that may also be metallic plated, or from metals, that may also be metallic
plated, or from a combination of non-metal, plated, or in combination with,
metal powders. The micron conductor fibers preferably are of nickel plated
carbon fiber, stainless steel fiber, copper fiber, silver fiber, or the like.


US Patent Number 7,708,920, Issued May 4, 2010:


Conductively Doped Resin Moldable Capsule and Method of Manufacture


Abstract: A method to form moldable capsules of a conductively doped resin-based
material is realized. The method comprises compressing a bundle of micron
conductive fiber strands by passing the bundle through a compressing ring. A
resin-based material is extruded/pultruded onto the compressed bundle. The
resin-based material and the bundle are sectioned into moldable capsules. The
micron conductive fiber comprises between about 20% and about 50% of the total
weight of each moldable capsule.
20

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


APPENDIX 2


TECHNOLOGY


All trade secrets, knowledge, expertise, technology, methodology and technical
information regarding the ElectriPlast™ capsule and use thereof, including,
advice, guidance, directions, and instructions necessary to manufacture or use
the capsule, that is owned, possessed or controlled by LICENSOR.


This shall include but not be limited to:



1. Manufacturing process maps outlining process for the manufacture of the
ElectriPlast™ capsule, including extrusion, tooling and equipment setup, resin
and fiber preparation for various fiber content and loading percentages.




2. Capsule formation process maps outlining capsule design that supports the
concentric formation of the fiber during manufacture, as it relates to capsule
weight, dimensions, fiber percentage and production speed.




3. Material handling specifications including process for handling, packaging,
shipping, manufacturing and molding with the Product.




4. Global supplier list including materials supplied.




5. Product list including part numbers, formulation, specifications, technical
data.




6. Sales material & technical presentations.




7. Password protected access to on-line digital assets including, Product
images, digital photos, approved images for use in sales, marketing, promotional
activities.




8. Product applications overview including industry specific applications and
access to technical support & expertise as requested.




9. Manufacturing technical support as requested.




10. Sales & marketing support as requested.




11. The above support will be provided in accordance with Section 5.5.

21

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


APPENDIX 3


END PRODUCT APPLICATION PATENTS


Patent Number
Approval Date
Title
7,829,006
11/09/2010
Method to form vehicle component devices from conductive loaded resin-based
materials
7,829,807
11/09/2010
Low cost key actuators and other switching device actuators manufactured from
conductive loaded resin-based materials
7,726,440
06/01/2010
Low cost vehicle electrical and electronic components and systems manufactured
from conductive loaded resin-based materials
7,658,663
02/09/2010
Low cost electronic toys and toy components manufactured from conductive loaded
resin-based materials
7,644,488
01/12/2010
Method to form a conductive device
7,644,495
01/12/2010
Method of forming a conductive device using conductive resin-base materials
7,949,521
06/23/2009
Low cost electrical power connectivity for railway systems manufactured from
conductive loaded resin-based materials
7,432,448
10/07/2008
Low cost aircraft structures and avionics manufactured from conductive loaded
resin-based materials
7,425,885
09/16/2008
Low cost electrical fuses manufactured from conductive loaded resin-based
materials
7,372,422
05/13/2008
Low cost electronic probe devices manufactured from conductive loaded
resin-based materials
7,372,127
05/13/2008
Low cost and versatile resistors manufactured from conductive loaded resin-based
materials
7,372,006
05/13/2008
Low cost heating devices manufactured from conductive loaded resin-based
materials
7,339,146
03/04/2008
Low cost microwave over components manufactured from conductively doped
resin-based materials
7,317,420
01/08/2008
Low cost omni-directional antenna manufactured from conductive loaded
resin-based materials
7,316,838
01/08/2008
Low cost electrically conductive carpeting manufactured from conductive loaded
resin-based materials

22

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


Patent Number
Approval Date
Title
7,273,135
09/25/2007
Low cost magnetic brakes and motion control devices manufactured from conductive
loaded resin-based materials
7,268,637
09/11/2007
Low cost RF oscillator devices manufactured from conductive loaded resin-based
materials
7,268,562
09/11/2007
Low cost detectible pipe and electric fencing manufactured from conductive
loaded resin-based materials
7,268,479
09/11/2007
Low cost lighting circuits manufactured from conductive loaded resin-based
materials
7,268,461
09/11/2007
Low cost electrical motor components manufactured from conductive loaded
resin-based materials
7,230,572
06/12/2007
Low cost antenna devices comprising conductive loaded resin-based materials with
conductive wrapping
7,222,727
05/29/2007
Low cost food processing belts and other conveyances manufactured from
conductive loaded resin-based materials
7,164,388
01/16/2007
Low cost adjustable RF resonator devices manufactured from conductive loaded
resin-based materials
7,136,008
11/14/2006
Low cost electromagnetic energy absorbers manufactured from conductive loaded
resin-based materials
7,115,825
10/03/2006
Low cost key actuators and other switching device actuators manufactured from
conductive loaded resin-based materials
7,102,077
09/05/2006
Low cost electromagnetic energy absorbing, shrinkable tubing manufactured from
conductive loaded resin-based materials
7,084,826
08/01/2006
Low cost inductor devices manufactured from conductive loaded resin-based
materials
7,079,086
07/18/2006
Low cost electromagnetic field absorbing devices manufactured from conductive
loaded resin-based materials
7,027,304
04/11/2006
Low cost thermal management device or heat sink manufactured from conductive
loaded resin-based materials
7,017,822
03/28/2006
Low cost RFID antenna manufactured from conductive loaded resin-based materials
7,006,050
02/28/2006
Low cost antennas manufactured from conductive loaded resin-based materials
having a conducting wire center core
7,006,046
02/28/2006
Low cost electronic probe devices manufactured from conductive loaded
resin-based materials

23

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


Patent Number
Approval Date
Title
7,002,234
2006-02-21
Low cost capacitors manufactured from conductive loaded resin-based materials
6,947,012
09/20/2005
Low cost electrical cable connector housings and cable heads manufactured from
conductive loaded resin-based materials
6,947,005
09/20/2005
Low cost antennas and electromagnetic (EMF) absorption in electronic circuit
packages or transceivers using conductive loaded resin-based materials
6,940,468
09/06/2005
Transformers or inductors (“transductors”) and antennas manufactured from
conductive loaded resin-based materials
6,873,298
03/29/2005
Plastenna flat panel antenna
6,870,505
03/22/2005
Multi-Segmented Planar Antenna with Built-in Ground Plane
6,870,516
03/22/2005
Low cost antennas using conductive plastics or conductive composites
6,741,221
05/25/2004
Low Cost Antennas Using Conductive Plastics or Conductive Composites
6,717,550
04/06/2004
Segmented Planar Antenna with Built-in Ground Plane
6,329,950
12/11/2001
Planar Antenna Comprising Two Joined Conducting Regions with Coax
6,320,548
11/20/2001
Dual Disk Active Antenna



24

--------------------------------------------------------------------------------